IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


RAYMOND QUAGLIA                       : No. 424 EAL 2014
                                      :
                                      :
            v.                        : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
                                      :
DAVID HATCHIGIAN AND BANK OF          :
AMERICA                               :
                                      :
                                      :
PETITION OF: DAVID HATCHIGIAN         :


                                   ORDER


PER CURIAM

      AND NOW, this 25th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.